          Case 1:20-cv-05678-KPF Document 55 Filed 05/07/21 Page 1 of 3

                              6116 Executive Boulevard, Suite 425, North Bethesda, Maryland 20852 240.356.8550


                                                                                      JEFFREY S. GAVENMAN
                                                            direct dial 240.356.8553 email jgavenman@schulmanbh.com


                                                         May 7, 2021

Via ECF and Electronic Mail

Hon. Katherine Polk Failla
United States District Court
Southern District of New York
40 Foley Square, Room 2103
New York, NY 10007
Failla_NYSDChambers@nysd.uscourts.gov

Re:    Cheng v. Guo, Case No. 1:20-cv-05678-KPF
       Defendant’s Response to Plaintiff’s April 28, 2021 Letter

Dear Judge Failla:

       Pursuant to the Court’s instructions during the telephonic conference of April 29, 2021,
and as directed by the Court’s Paperless Order entered on April 30, 2021, Defendant Wengui Guo
(“Mr. Guo”) respectfully submits this response to Plaintiff Logan Cheng’s (“Mr. Cheng”) letter
dated April 28, 2021 (the “Letter”) (ECF No. 54). As explained below and in the declarations
attached hereto, Mr. Guo has had an attorney-client relationship with Daniel Podhaskie during all
relevant times, and Mr. Guo did not waive attorney-client privilege in any manner, including as to
his communications with Mr. Podhaskie.

         As both Mr. Podhaskie and Mr. Guo attest, Mr. Podhaskie began working as in-house
counsel to Golden Spring (New York) Ltd. (“Golden Spring”) in June 2018. See Declaration of
Daniel T. Podhaskie (“Podhaskie Aff.”) at ¶ 4; see also Declaration of Wengui Guo (“Guo Aff.”)
at ¶ 9. Golden Spring operates as a family office for Mr. Guo’s family, and its purpose is to provide
and coordinate the provision of various services, including legal services, to Mr. Guo and his
family members. Podhaskie Aff. ¶ 4; Guo Aff. ¶¶ 8, 10. To that end, in his role as in-house counsel
for Golden Spring, Mr. Podhaskie regularly has served as legal counsel to Mr. Guo and the
individual members of his family, including by assisting Mr. Guo and other family members with
legal issues as they arose and providing them with legal advice. Podhaskie Aff. ¶ 5; Guo Aff. ¶ 10.
Mr. Podhaskie’s responsibilities have thus always included providing personal legal advice to Mr.
Guo’s family members, including Mr. Guo. Id.

        Since 2018, Mr. Guo has sought personal legal advice from Mr. Podhaskie on a continuous
basis, and Mr. Podhaskie has provided such advice. Podhaskie Aff. ¶¶ 6-8; Guo Aff. ¶¶ 4-7. Indeed,
as Mr. Guo stated during his deposition, Mr. Podhaskie has served as Mr. Guo’s personal counsel
“all along.” ECF No. 54-1 (“Tr.”) at 25:22-26:1; see also Podhaskie Aff. ¶¶ 1, 4, 6-8; Guo Aff. ¶¶
4-7.




                                                                                               SchulmanBH.com
          Case 1:20-cv-05678-KPF Document 55 Filed 05/07/21 Page 2 of 3


                                                                                            Page | 2

        Although Mr. Cheng emphasizes that Mr. Guo declined to state “in what matters Mr.
Podhaskie represents him” or “whether there is a retainer agreement with Mr. Podhaskie” (Letter
at 2), Mr. Cheng’s emphasis is misplaced. Mr. Podhaskie was not required to litigate on Mr. Guo’s
behalf to form an attorney-client relationship with him, and: “[n]o special formality is required to
demonstrate the establishment of that relationship.” First NBC Bank v. Murex, LLC, 259 F. Supp.
3d 38, 62 (S.D.N.Y. 2017). Further, “[i]t is well established that ‘[a]n attorney-client relationship
may exist in the absence of a formal retainer agreement.’” Town of Amherst v. Weiss, 120 A.D.3d
1550, 1552, 993 N.Y.S.2d 396, 399 (4th Dept. 2014). That Golden Spring may have paid Mr.
Podhaskie is equally immaterial. Mr. Podhaskie still provided Mr. Guo with legal advice, and third
parties may (and often do) pay for legal services, including in similar circumstances. See, e.g.,
New York Rules of Professional Conduct, Rule 1.8(f), Cmt. [11] (“Lawyers are frequently asked
to represent clients under circumstances in which a third person will compensate them, in whole
or in part. The third person might be a relative … or a co-client (such as a corporation…)”). And,
an attorney-client relationship does not depend upon payment of a fee, either. See Abraham v.
Leigh, No. 17 CIV. 5429 (KPF), 2019 WL 4256369, at *6 (S.D.N.Y. Sept. 9, 2019) (Failla, J.)
(“[A]n attorney-client relationship does not depend on the existence of a formal retainer agreement
or upon payment of a fee.”); see also CQS ABS Master Fund Ltd. v. MBIA Inc., No. 12 CIV. 6840
RJS, 2013 WL 3270322, at *11 (S.D.N.Y. June 24, 2013) (finding that the parties had established
an attorney-client relationship “through their dealings, despite not having a formal retainer or fee
agreement”). Instead, “[t]he formation of an attorney-client relationship hinges upon the client’s
[reasonable] belief that he is consulting an attorney in that capacity and his manifested intention
to seek professional legal advice.” Murex, 259 F. Supp. 3d at 61-62. As is evident, Mr. Guo
believed, in good faith, that he was consulting Mr. Podhaskie in such capacity and expressed his
intention to seek legal advice. Guo Aff. ¶¶ 4-7. Mr. Guo’s belief was eminently reasonable. As
Mr. Podhaskie attests, he was Mr. Guo’s personal counsel. Podhaskie Aff. ¶¶ 1, 4, 6-8.

         Equally apparent is that Mr. Guo’s “invocation of attorney/client privilege” during his
deposition was not “spurious,” as Mr. Cheng contends. Letter at 2.1 As to his communications with
Mr. Podhaskie, Mr. Guo invoked attorney-client privilege only once. More specifically, Mr. Guo
declined to answer Mr. Cheng’s counsel’s question as to whether “Golden Spring or anyone
affiliated with it t[ook] part in the decision to sue Mr. Cheng in Nevada” because, as Mr. Guo
explained, he had discussed the Nevada Litigation and the underlying facts with Mr. Podhaskie.
Tr. 31:18-32:6; see also Guo Aff. ¶¶ 5-6; Podhaskie Aff. ¶ 7.2

       Along those lines, Mr. Guo also did not testify that he was “withholding communications
with Mr. Podhaskie as to the role of GSNY is [sic] bringing the Nevada Litigation.” Letter at 2.
The portion of the transcript that Mr. Cheng cites confirms as much. Id. (citing Tr. 31:18-32:26).

1
  As the Court upheld Mr. Guo’s invocation of his Fifth Amendment rights and held that no waiver
had occurred (ECF No. 52), Mr. Guo declines to address Mr. Cheng’s assertion that he “refused
to testify on 5th Amendment grounds as to his relationship with GSNY.” Letter at 2.
2
 As Mr. Podhaskie explains, he did not direct or dictate the filing of any lawsuit on Mr. Guo’s
behalf, including the Nevada Litigation. Podhaskie Aff. ¶ 7; see also Guo Aff. ¶ 6. In addition,
Golden Spring did not make the decision, in whole or in part, to commence or maintain the Nevada
Litigation; that decision was solely Mr. Guo’s. Podhaskie Aff. ¶ 9; Guo Aff. ¶ 6.
          Case 1:20-cv-05678-KPF Document 55 Filed 05/07/21 Page 3 of 3


                                                                                           Page | 3

Mr. Guo never “testified that his documents that were screened for production in this matter were
given to a lawyer at GSNY who may not well actually be his personal attorney” (Letter at 2),
either. Mr. Cheng’s counsel asked Mr. Guo about “documents that were produced,” and Mr. Guo
responded that he gave these documents “to his lawyer,” Mr. Podhaskie. Tr. 140:5-23, 177:11-
178:8. Plainly, none of these documents were privileged regardless. Not only were these (non-
privileged) documents produced, but as Mr. Cheng points out, “the parties agreed that the
document requests were not intended to include documents covered by the attorney-client
privilege.” Letter at 2.

        Ultimately, Mr. Cheng contends that Mr. Guo somehow “waived any attorney-client
privilege in any document received by mail” because “all of his mail is routed to GSNY.” Letter
at 2. The issues with Mr. Cheng’s contention are threefold. First, Mr. Guo did not state that any of
his mail was read by anyone other than a translator. See Tr. 52:16-53:19; see also Tr. 55:14-17.
Second, if any correspondence that went to Golden Spring was read by anyone, it was read by Mr.
Guo’s counsel, Mr. Podhaskie. See Tr. 52:16-53:19. And third, as undersigned counsel confirmed
during the telephonic conference, this argument is moot in any event, as there is not a single piece
of mail related to this case that was withheld as attorney-client privileged. Mr. Guo’s attorneys,
including the undersigned, simply did not mail privileged communications pertaining to this case
or to the Nevada Litigation to Mr. Guo. Thus, it follows that Mr. Podhaskie never reviewed any
privileged communications that were mailed to Mr. Guo by his outside counsel that pertain to this
case or to the Nevada Litigation. Podhaskie Aff. ¶ 10. As Mr. Podhaskie attests, he is not aware of
any such communications. Id. The question of whether privilege was somehow waived over this
(nonexistent) set of communications is thus immaterial. In sum, nothing in Mr. Guo’s deposition
testimony supports Mr. Cheng’s argument that Mr. Guo waived attorney-client privilege in any
way, much less by (potentially) having his personal attorney review his mail.


                                                     Respectfully submitted,

                                                     /s/ Jeffrey S. Gavenman
                                                     Jeffrey S. Gavenman
Enclosures

Cc:    Jay M. Wolman (via ECF and email)
